ACCEPTED
                                                                                                       14-14-00745-CR
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                     HOUSTON, TEXAS
                                                                                                  1/30/2015 4:50:46 PM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                CLERK

                         IN THE COURT OF APPEALS
              FOR THE FOURTEENTH SUPREME JUDICIAL DISTRICT
                            AT HOUSTON, TEXAS           FILED IN
                                                                              14th COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
CAREY JAMES BURTON JUNIOR, §                                                  1/30/2015 4:50:46 PM
                                                                              CHRISTOPHER A. PRINE
      Appellant                                §                                       Clerk


vs.                                            §          CASE NO. 14-14-00745-CR
                                                          TRIAL COURT NO. 14CR0096
THE STATE OF TEXAS,                            §

      Appellee                                 §

                   APPELLANT’S FIRST MOTION FOR EXTENSION OF
                         TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:


         NOW COMES, Cary James Burton Junior, the Appellant herein, and moves the Court for

an extension of time to file Appellant's Brief in this cause, pursuant to Rule 38.6(d) of the Texas

Rules of Appellate Procedure, and in support thereof would show the Court as follows:

                                                    I.

         The Appellant in this cause was convicted in the 405th District Court of Galveston County,

Texas in cause number 14CR0096 of the felony offense of Failing to Register as Sex Offender and

his punishment was assessed at 4 years TDC.

                                                   II.



         Appellant’s brief is due on or before January 30, 2015. The undersigned counsel received a

letter from Appellant on January 27, 2015 stating that he longer desires to pursue this appeal.


                                                   III.

         The Appellant hereby requests an extension of time so that the undersigned counsel can

send a copy of the Motion to Dismiss Appeal to appellant in TDC (Holliday Unit) for his signature
as required by Rule 42.2 TRAP, and would show unto the Court that 45 additional days should be
sufficient to allow for the completion of this.


                                                  IV.
        Due to the above-referenced, Appellant’s counsel respectfully requests a 45 day extension to
obtain appellant’s signature on the Motion to Dismiss, as required by Rule 42.2, TRAP.


        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's Brief
in this cause.


                                                        RESPECTFULLY SUBMITTED,


                                                        /s/    Greg Russell
                                                        Greg Russell
                                                        Attorney for Appellant
                                                        711 59th Street
                                                        Galveston, Texas 77551
                                                        (409) 497-4743
                                                        (409) 497-4721 Fax
                                                        SBN: 17411550




                                 CERTIFICATE OF SERVICE

   As Attorney of Record for Appellant, I do hereby Certify that a true and correct
copy of the above and foregoing document was this date provided to the Attorney for
Appellee, Mr. Jack Roady, District Attorney of Galveston County at the offices of the
District Attorney of Galveston County, Texas, 600 59th Street, Galveston, Tx. 77551,
on the 30th day of January 2015, via certified electronic service provider.



                                               /s/   Greg Russell
                                               Attorney for Appellant




                        CERTIFICATE OF COMPLIANCE

      I do hereby certify that this brief is in compliance with rule 9.4(i) of the

Texas Rules of Appellate Procedure because it is computer generated, and its

relevant portions contain 426 words.



                                               /s/   Greg Russell
                                               Attorney for Appellant